Citation Nr: 1106181	
Decision Date: 02/15/11    Archive Date: 02/28/11

DOCKET NO.  09-28 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for a bilateral hearing loss 
disability.

2. Entitlement to service connection for tinnitus.

3. Entitlement to an increased rating for spondylolisthesis at L5 
with degenerative changes at L3-L4, currently evaluated as 20 
percent disabling.

4. Entitlement to an increased rating for degenerative joint 
disease of the right hip, currently evaluated as 10 percent 
disabling.

5. Entitlement to an increased rating for degenerative joint 
disease of the left hip, currently evaluated as 10 percent 
disabling.

6. Entitlement to an increased rating for peripheral neuropathy 
of the right upper extremity, currently evaluated as 10 percent 
disabling.

7. Entitlement to an increased rating for peripheral neuropathy 
of the left upper extremity, currently evaluated as 10 percent 
disabling.

8. Entitlement to an increased rating for peripheral neuropathy 
of the right lower extremity, currently evaluated as 10 percent 
disabling.

9. Entitlement to an increased rating for peripheral neuropathy 
of the left lower extremity, currently evaluated as 10 percent 
disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

O. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1971 to October 
1979 and September 1989 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2007 rating decision of the RO in North 
Little Rock, Arkansas, which denied the benefits sought on 
appeal.

The Veteran testified at an October 2010 videoconference hearing 
at the RO in Muskogee, Oklahoma before the undersigned Veterans 
Law Judge.  A transcript of that proceeding has been associated 
with the claims file.  


FINDINGS OF FACT

1. In June 2010, prior to the promulgation of a decision in the 
appeal, the Veteran submitted a written statement requesting that 
his claims for increased ratings for spondylolisthesis at L5 with 
degenerative changes at L3-L4, degenerative joint disease of the 
bilateral hips, and peripheral neuropathy of the bilateral upper 
and lower extremities be withdrawn from appellate review.

2. Affording the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his bilateral hearing loss had its 
onset in active service.

3. Affording the Veteran the benefit of the doubt, the evidence 
is at least in equipoise that his tinnitus had its onset in 
active service.


CONCLUSIONS OF LAW

1. The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to an increased rating for 
spondylolisthesis at L5 with degenerative changes at L3-L4 have 
been met.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 
20.202, 20.204 (2010).

2. The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to an increased rating for 
degenerative joint disease of the right hip have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2010).

3. The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to an increased rating for 
degenerative joint disease of the left hip have been met.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 20.204 
(2010).

4. The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to an increased rating for 
peripheral neuropathy of the right upper extremity have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2010).

5. The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to an increased rating for 
peripheral neuropathy of the left upper extremity have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2010).

6. The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to an increased rating for 
peripheral neuropathy of the right lower extremity have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2010).

7. The criteria for the withdrawal of a Substantive Appeal with 
respect to the issue of entitlement to an increased rating for 
peripheral neuropathy of the left lower extremity have been met.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.202, 
20.204 (2010).

8. The Veteran's bilateral hearing loss disability was incurred 
in active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

9. The Veteran's tinnitus was incurred in active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
appellant's claims file, and has an obligation to provide reasons 
and bases supporting the decision.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The analysis below focuses on the most salient and 
relevant evidence and on what this evidence shows, or fails to 
show, on the claims.  The appellant must not assume that the 
Board has overlooked pieces of evidence that are not explicitly 
discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 
(2000) (the law requires only that the Board address its reasons 
for rejecting evidence favorable to the veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the appellant.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, VA is responsible for determining whether the evidence 
supports the claim or is in relative equipoise, with the 
appellant prevailing in either event, or whether a preponderance 
of the evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Withdrawn Appeal

A veteran may withdraw his or her appeal in writing at any time 
before the Board promulgates a final decision.  38 C.F.R. § 
20.204 (2010).  When a veteran does so, the withdrawal 
effectively creates a situation in which an allegation of error 
of fact or law no longer exists.  In such an instance, the Board 
does not have jurisdiction to review the appeal, and a dismissal 
is then appropriate.  38 U.S.C.A. § 7105(d) (West 2002); 38 
C.F.R. §§ 20.101, 20.202 (2010).

In June 2010, the Veteran submitted a statement expressing his 
desire to withdraw his appeal as to the issues of increased 
ratings for spondylolisthesis of the L5 with degenerative changes 
at L3-L4, degenerative joint disease of the bilateral hips, and 
peripheral neuropathy of the bilateral upper and lower 
extremities.  As of this time, the Board had not yet issued a 
final decision on this case; therefore the Veteran's withdrawal 
of these issues is valid.  

For the foregoing reasons, the legal requirements for a proper 
withdrawal have been satisfied.  38 C.F.R. § 20.204(b).  
Accordingly, further action by the Board on this particular 
matter is not appropriate and the Veteran's appeal as to these 
issues should be dismissed.  38 U.S.C.A. § 7105(d).

II. The Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's service connection claims, VA has 
met all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2010).  In this case, the Board is 
granting in full the benefits sought on appeal.  As there is no 
indication that any failure on the part of VA to provide 
additional notice or assistance reasonably affects the outcome of 
this case, the Board finds that any such failure is harmless.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Kent v. Nicholson, 
20 Vet. App. 1 (2006).

III. Service Connection

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1110 (West 2002).  For the showing of 
chronic disease in service there must be a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time.  See 
38 C.F.R. § 3.303(b).  If chronicity in service is not 
established, a showing of continuity of symptoms after discharge 
is required to support the claim.  Id.  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

In order to establish service connection for the claimed 
disorder, there must generally be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) medical evidence of a nexus between the claimed 
in-service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for an organic disease of 
the nervous system, such as sensorineural hearing loss, when it 
is manifested to a compensable degree within one year of 
separation from service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 
1113 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.307, 3.309 (2010).

Lay evidence of service incurrence of injury or disease, if 
consistent with the circumstances, conditions, or hardships of 
such service, will be accepted as sufficient proof of service 
connection of any disease or injury alleged to have been incurred 
in such service in the case of any veteran who engaged in combat 
with the enemy in active service with a military, naval, or air 
organization of the United States during a period of war.  38 
U.S.C.A. § 1154(b) (West 2002); see also 38 C.F.R. § 3.304(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  Every 
reasonable doubt in these service connection cases will be 
resolved in favor of the veteran, and may only be rebutted by 
clear and convincing evidence. 38 U.S.C.A. § 1154(b).

Medical evidence is generally required to establish a medical 
diagnosis or to address questions of medical causation; lay 
assertions of medical status do not constitute competent medical 
evidence for these purposes.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  However, lay assertions may serve to support a 
claim for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 
C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. 
Cir. 2006) (addressing lay evidence as potentially competent to 
support presence of disability even where not corroborated by 
contemporaneous medical evidence).  Competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

For VA purposes, impaired hearing is considered a disability when 
the auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, 4000 Hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 2000, 
3000, or 4000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 94 
percent.  38 C.F.R. § 3.385.  The threshold for normal hearing is 
from zero to 20 decibels, and higher threshold levels indicate 
some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  

The Veteran contends he has bilateral hearing loss and tinnitus 
as a result of in-service noise exposure.  For the reasons that 
follow, the Board concludes that service connection is warranted.

The Board has reviewed the Veteran's service treatment records 
and finds there to be some level of diminished hearing shown at 
the time of separation as compared to the results of earlier 
audiometric findings.  Notably, the July 1992 separation 
examination report specifically lists a diagnosis of mild high 
frequency hearing loss.  In addition, the Veteran reports a 
lengthy history of noise exposure in service.  His service 
personnel records show that his military occupational specialty 
was in the area of aircraft ordnance and that he spent over six 
years as an F-14 system aircraft organization maintenance 
technician, over nine years as an F1A-18 system organizational 
maintenance technician and over seven years as an F-4B/J system 
organization maintenance technician.  The Board notes that these 
duty positions are indicative of "Highly Probable" exposure to 
hazardous noise.  See VBA Duty MOS Noise Exposure Listing.  In 
this regard, the Board finds the Veteran's contentions regarding 
exposure to aircraft noise in service to be consistent with the 
evidence in his service records.  See Buchanan v. Nicholson, 451 
F.3d 1331 (2006).  His lay statements are therefore accepted as 
credible evidence of in- service noise exposure.  For the 
aforementioned reasons, the Board fully acknowledges that the 
Veteran suffered acoustic trauma in service.  

The Veteran was afforded a VA audiological examination in May 
2007 to assess the current nature and etiology of his bilateral 
hearing loss and tinnitus.  The Veteran complained of difficulty 
hearing and understanding in all environments, particularly in 
group conversations.  He reported that he was an aviation 
ordnanceman in the Navy and was exposed to jet engine noise while 
on board the ship.  Following discharge from service, the Veteran 
went to college and became a teacher in secondary education.  His 
hobbies included occasional hunting, fishing and playing golf; he 
used hearing protection occasionally when hunting or mowing the 
lawn.  On the authorized audiological evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
20
50
50
LEFT
5
10
15
55
50

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 100 percent in the left ear.  The 
examiner explained that the pure tone test results demonstrated 
normal hearing at 250 Hz through 2000 Hz with a moderate to 
moderately severe high frequency sensorineural hearing loss 
bilaterally.  Based on these audiometric results, the Board finds 
that the Veteran meets the regulatory criteria for a bilateral 
hearing loss disability.  See 38 C.F.R. § 3.385.

The medical evidence of record also includes a private 
audiological evaluation report dated in December 2007.  The 
Veteran's history of working in aviation ordnance during service 
and being exposed to aircraft noise frequently is noted.  It is 
also noted that the Veteran reported current symptoms of hearing 
loss and noises in the ears.  He complained of difficulty hearing 
normal conversations and of having to ask people to repeat 
things; as a teacher, he had trouble hearing his students and 
often had to ask them to repeat themselves.  Audiometric testing 
revealed moderately severe high frequency sensorineural hearing 
loss in both ears.  Using the Maryland CNC Word List Word, 
recognition scores were 80 percent for the right ear and 88 
percent for the left ear.  The Veteran was diagnosed with 
bilateral hearing loss.  The audiologist noted that the 
audiometric test results were valid and representative of the 
Veteran's hearing loss.  

With regard to tinnitus, the May 2007 VA examination report 
indicates that the Veteran denied any ringing, buzzing or noises 
in his ears or head, and that there were no complaints of 
tinnitus.  However, at the December 2007 private audiological 
evaluation, the Veteran reported having tinnitus that was 
persistent and in both ears.  He was uncertain as to its onset, 
but indicated that it was possibly several years ago and that it 
became more noticeable approximately six months ago.  In his 
October 2008 notice of disagreement, the Veteran disputed the 
findings in the May 2007 VA examination report.  He affirmed that 
he did indeed have tinnitus.  He stated that his ears rang 
constantly and that he had other noises like crickets and 
buzzing.  The Veteran was diagnosed with persistent bilateral 
tinnitus.  At the October 2010 videoconference hearing, the 
Veteran testified that he had reported to the May 2007 VA 
examiner that he heard cricket sounds in his ears, but that this 
was not mentioned in the examination report.  The Veteran also 
explained that he had constant ringing in his ears that he had 
grown used to and did not realize was tinnitus.  The Board notes 
that that ringing in the ears and cricket sounds are symptoms 
that that lend themselves to lay observation.  See Charles v. 
Principi, 16 Vet. App 370, 374 (2002).  In light of the 
foregoing, the Board finds that the evidence is at least evenly 
balanced in establishing a current diagnosis of tinnitus.  

As to the question of whether there is evidence of a nexus 
between the Veteran's in-service noise exposure and his current 
disabilities, the Board finds there to be conflicting medical 
opinions of record as to whether the Veteran's current bilateral 
hearing loss and tinnitus are related to his military service.  
At the May 2007 VA examination, the examiner acknowledged that 
the Veteran's service treatment records showed a slight threshold 
shift at 6000 Hz upon separation examination in July 1992, but 
nevertheless concluded that it was less than likely that the 
current hearing loss was caused or aggravated by his duties in 
service.  The examiner seemed to regard the slight threshold 
shift as being temporary in nature.  The private audiologist who 
conducted the December 2007 evaluation, however, opined that it 
was more likely than not that the Veteran's bilateral hearing 
loss and tinnitus were due to military noise exposure/acoustic 
trauma related to his aviation ordnance occupational specialty.  

The Board has weighed the lay and medical evidence of record and 
finds it to be at least in equipoise in showing whether there is 
an etiological relationship between the Veteran's current 
disabilities, and his noise exposure in service.  As discussed 
above, the Veteran's in-service exposure to acoustic trauma has 
already been conceded, and the record demonstrates there was a 
slight threshold shift at the time of service separation.  While 
the May 2007 VA examination report may be adequate upon which to 
base a decision, the Board finds the medical opinion of the 
private audiologist, in conjunction with the Veteran's credible 
lay statements and his service treatment records, to be more 
probative here.  Resolving any reasonable doubt in favor of the 
Veteran, the Board finds that there is competent and credible 
evidence that the Veteran's hearing loss and tinnitus were 
incurred as a result of noise exposure in service.

Accordingly, applying the doctrine of reasonable doubt, the Board 
finds that the evidence is at least in equipoise in showing that 
the Veteran's bilateral hearing loss and tinnitus are related to 
active military service.  See Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  As such, service connection for bilateral hearing 
loss and tinnitus is warranted.


ORDER


Service connection for a bilateral hearing loss disability is 
granted.

Service connection for tinnitus is granted.

The issue of entitlement to an increased rating for 
spondylolisthesis at L5 with degenerative changes at L3-L4 is 
dismissed.

The issue of entitlement to an increased rating for degenerative 
joint disease of the right hip is dismissed.

The issue of entitlement to an increased rating for degenerative 
joint disease of the left hip is dismissed.

The issue of entitlement to an increased rating for peripheral 
neuropathy of the right upper extremity is dismissed.

The issue of entitlement to an increased rating for peripheral 
neuropathy of the left upper extremity is dismissed.

The issue of entitlement to an increased rating for peripheral 
neuropathy of the right lower extremity is dismissed.

The issue of entitlement to an increased rating for peripheral 
neuropathy of the left lower extremity is dismissed.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


